Citation Nr: 1025164	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  07-16 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, to include as secondary to a 
service-connected disability.

2.  Entitlement to service connection for degenerative disc 
disease of the thoracic spine, to include as secondary to a 
service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Indianapolis, 
Indiana Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, additional development is 
necessary in order to adjudicate the remaining issues on appeal.  

In this case the Veteran contends that his current degenerative 
disc disease of the cervical and thoracic spine is related to a 
service-connected left ankle injury or a service-connected lumbar 
spine disability.  The Board notes that the Veteran is currently 
service-connected for: posttraumatic residuals of left ankle 
sprain; chronic low back pain associated with posttraumatic 
residuals of left ankle sprain; degenerative changes of the left 
talocalcaneal and talofibular joints of the left ankle, status 
post fracture; and pes planus with midfoot and forefoot 
malalignment of the right foot.  

Service treatment records show no evidence of treatment for or 
complaints of problems of the cervical or thoracic spine.  By 
contrast, records show the Veteran entered service with recurrent 
low back pain, resulting from a 1963 injury, and experienced an 
acute lumbar strain in November 1967.  Additionally, January 1968 
x-rays of the dorsal lumbar spine were negative and July 1968 
records showed continued treatment for recurrent lumbar pain.  
The Board highlights that these records do not mention the 
thoracic or cervical spine.  March 1968 records show the Veteran 
was treated for a left ankle sprain, and a bruised right elbow 
with abrasions of the right hand after falling a distance of 
approximately 15 feet.  Again, these records show no evidence of 
complaints of or treatment for pain or problems regarding the 
cervical or thoracic spine.  

A May 1974 VA examination of the left ankle noted that the 
Veteran's gait was normal except that he put more weight on the 
right left to protect the left ankle.  

An April 1979 private chiropractic record showed treatment for 
pain associated with the cervical and thoracic spine.  The 
chiropractic examiner reported x-ray findings showing the absence 
of a normal cervical curve which caused an unstable neck, sprain, 
strain and pinched nerves.  Additionally, the examiner reported a 
compression fracture of the 6th thoracic vertebra which would 
likely be a trouble spot in later years.  

In November 1982, the Veteran underwent a laminectomy of the 
lumbar spine.

A November 1999 private medical examination report for the lumbar 
spine noted that the Veteran's right and left legs were equal in 
length. 

In an April 2001 VA examination of the lumbar spine, the examiner 
opined, in essence, that the Veteran's lumbar spine disability 
was aggravated, in part, by limping caused by the left ankle 
injury.

Private treatment records from 2001 and 2002 show treatment for a 
cervical strain/sprain.  2002 and 2003 MRI reports show a 
diagnosis of degenerative disc disease of the cervical and 
thoracic spine.  In August 2003, Dr. M.K.M. reported that the 
Veteran's thoracic spine pain was myofascial and musculature in 
nature and could be related to his low back pain.  In April 2004, 
Dr. M.K.M. offered an opinion stating that the Veteran's prior 
ankle injury may have contributed to a chronic exacerbation of 
degenerative changes in the cervical and thoracic spine; however, 
it could not be stated with a high degree of medical certainty.  
In May 2004, the Veteran was treated for a bulging disc in the 
thoracic spine.  In November 2004, a private examiner related the 
Veteran's thoracic and neck problems to his low back disability.  

In December 2004, Dr. B.A.B. provided a positive medical nexus 
relating the Veteran's current cervical and thoracic spine 
disabilities directly to the 1968 fall in service.  Specifically, 
the physician diagnosed post-traumatic arthritis of the cervical, 
thoracic and lumbar spine and opined that the fall in service was 
of sufficient force to cause degenerative changes in the 
cervical, thoracic and lumbar spine and related the Veteran's 
current spine disabilities directly to this inservice incident.  

In an April 2005 letter from Mount Vernon Chiropractic Center, 
Dr. L.D., D.C. stated that the Veteran's fall in 1968 led to a 
fracture of the left talus causing a structured shortening of the 
left leg.  He stated that the shorter leg caused an uneven pelvis 
which has, in essence, resulted in the Veteran's chronic back 
pain.  He, thus, opined that all of the Veteran's back symptoms 
are related to the inservice ankle injury.

In April 2005, the Veteran was afforded a VA examination of the 
cervical and lumbar spine.  The examiner reviewed the entire 
claims file, noting the history of ankle injury and low back pain 
in service.  He also noted the Veteran's surgery for a herniated 
disc in 1982.  The Veteran reported cervical and thoracic pain 
since two years prior.  The examiner noted the Veteran's gait and 
posture were normal.  Symmetry and rhythm of spinal motion was 
also noted to be normal.  The examiner did not perform additional 
testing, but deferred to MRI reports of record to diagnose 
degenerative disc disease of the cervical and thoracic spine.  
The examiner noted the Veteran's history of doing physically 
strenuous work as a mechanic from the 1970s to 1996 and working 
in construction until 2001.  He opined that degenerative disc 
disease of the spine is a common condition, expected to be found 
in someone whose work has involved mechanical stress on the back, 
such as in this case.  The examiner noted some limitation of 
flexion in the left ankle, but stated that the Veteran's gait did 
not appear to be affected very much and there was no indirect 
evidence of gait abnormality.  The examiner stated that the 
Veteran's cervical and thoracic spine disabilities were not 
secondary to his service-connected ankle or low back 
disabilities.  The VA examiner did not provide an opinion 
regarding direct service connection.

In September 2005, Dr. B.A.B. again diagnosed post traumatic 
arthritis of the cervical and thoracic spine.  Notably, he 
diagnosed minor degenerative spondylosis of the lumbar spine with 
osteoarthritis and unequal leg length.  Again, he related the 
Veteran's current spine disabilities to the 1968 in-service fall 
and stated that it was documented in the service records that the 
Veteran hurt his ankle and back.  

Notably, the majority of the Veteran's post-service treatment 
records were associated with the claims file after the time of 
the 2005 VA examination.  Thus, the VA examiner was unable to 
review and consider these records when providing his medical 
opinion.  Specifically, the 1979 chiropractic report, showing 
absence of a normal cervical curve and a compression fracture in 
the thoracic vertebra, and private and VA treatment records from 
2001 to 2004 were not part of the record at the time of the VA 
examination.  Thus, the VA examiner's opinion was not based on 
the complete evidence of record and therefore lacks probative 
value.  Additionally, with regard to gait, the examiner noted no 
evidence of an altered gait at the time of the examination, but 
did not consider or discuss evidence of a limp, to include the 
2001 VA examiner's findings that the lumbar spine disability was 
aggravated by the Veteran's altered gait and limp.  

The above mentioned private nexus opinions also lack probative 
value because they are speculative in nature, do not provide 
rationale for the medical conclusions reached, or are based on 
incorrect factual evidence.  See Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in the 
record); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding 
that factors for assessing the probative value of a medical 
opinion included the physician's access to the claims file and 
the thoroughness and detail of the opinion); see also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the 
probative value of medical opinion evidence is based on the 
personal examination of the patient, the knowledge and skill in 
analyzing the data, and the medical conclusion reached).  
Specifically, the opinions of Dr. M.K.M are speculative in 
nature, providing no probative medical conclusions.  The November 
2004 opinion relating the thoracic and cervical spine 
disabilities to the low back provided no rationale.  The opinion 
regarding unequal leg lengths, provided by Dr. L.D. directly 
contrasted with prior evidence of record, to include a November 
1999 treatment report, which showed equal leg lengths.  
Additionally, Dr. L.D. provided no specific measurements 
regarding leg length.  Therefore, this opinion lacks probative 
value.

Notably, the opinions provided by Dr. B.A.B. do not provide 
medical opinions regarding secondary service connection; rather 
these opinions related the Veteran's cervical and thoracic spine 
disabilities directly to service.  Moreover, they are unsupported 
by the evidence of record which shows no evidence of back pain, 
problems, or injury associated with the 1968 fall in service.  
The evidence shows an acute lumbar strain prior to the 1968 
injury, but no complaints of back pain at that time.  The Board 
notes that all references to back pain within the service 
treatment records relate to low back pain only.  The post-service 
treatment records show no evidence of treatment for the cervical 
or thoracic spine until 1979, more than ten years after service.  
With regard to the accuracy of the treatment records, the 
inservice and post-service treatment records show no evidence of 
a left ankle fracture resulting from the 1968 fall.  By contrast, 
the service records show a repeated diagnosis of an ankle sprain 
with no x-ray findings of fracture.  Notably, a March 1968 
service record includes a notation that films revealed an 
avulsion site of the attachment of the fibular calcaneal 
ligament.  Additionally, post service records showed no evidence 
of a prior ankle fracture, or that the inservice ankle injury was 
misdiagnosed.  See May 1974 and March 1998 VA examination 
reports.  Thus, Dr. B.A.B.'s opinion appears to be basing his 
medical conclusion on the factually inaccurate premise that the 
Veteran fell far enough to cause an ankle fracture thus, causing 
degenerative changes in the spine.  See Reonal v. Brown, 5 Vet. 
App. 458 (1993).

Based on the foregoing discussion, the Board finds that a 
comprehensive VA examination is necessary in this case.  VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2009).  

The Board finds a VA examination necessary in order to determine 
the Veteran's complete disability picture and to determine 
whether the Veteran's current symptoms are related to service.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  As this case presents certain medical questions which 
cannot be answered by the Board, a VA examination must be 
conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  

As this case is being remanded, the RO/AMC should obtain any 
relevant treatment records since 2007 and associate such records 
with the claims file prior to the VA examination.  

In light of the discussion above and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a complete 
copy of the Veteran's most recent treatment 
records for his cervical and thoracic spine 
disabilities, since 2007.  All efforts to 
locate these records should be noted in the 
claims file.  If these records cannot be 
obtained, it should be so stated.

2.  The Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of his cervical and thoracic spine 
disabilities.  The Veteran's claims folder 
must be provided to the VA examiner to 
review in conjunction with the Veteran's 
examination.  The examination report should 
state that the claims folder has been 
reviewed.  

a)  The examiner should be requested to 
express an opinion as to whether it is more 
likely, less likely, or as likely as not 
that the Veteran's cervical and/or thoracic 
spine disabilities is the direct result of a 
disease or injury in service.  

b)  The examiner should also be requested to 
express an opinion as to whether it is more 
likely, less likely, or as likely as not 
that the Veteran's cervical and/or thoracic 
spine disabilities is etiologically caused 
by, OR aggravated by the Veteran's service-
connected left ankle disability, his 
service-connected low back disability, 
and/or his service-connected right foot 
disability.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is less than 
50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability, and does 
not include an increase in the disorder 
which is due to the natural progress of the 
condition.

The examiner should provide a thorough and 
complete rationale for all opinions provided 
in the examination report.  

3.  Following completion of the foregoing, 
the RO/AMC must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the RO 
should determine whether the examiner has 
responded to all questions posed.  If not, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2009).

4.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand, and all governing 
legal authority.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


